DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/203076, attorney docket P20171356US01/N1085-02024, which is a divisional application to application 15/788690. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered. Application is assigned an effective filing date of 10/19/2017 based on the parent application’s filing date, and applicant is Taiwan Semiconductor Manufacturing Co., Ltd.  Claims 1- 20 are pending and are considered below. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 19 have been considered and are persuasive.  The embodiment of the art of record does not teach a device wherein resistive layer is bounded by tantalum nitride layers with thicknesses of 100-300 angstroms. Therefore the §102 and §103 rejections presented in the office action dated 12/5/19 has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 recites the limitation "the metal layer”.  There is insufficient antecedent basis for this limitation in the claim. Examiner will assume the layer is the second conductive structure.

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is between the resistive layer and the inter metal dielectric.  
Claims 9-17 and 19-20 depend from claims 8or 19 and carry the same defect.

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
Claims 6 and 8-20 would be allowable if the applicant can overcome the §112 rejections, and examiner recommends scheduling an interview to discuss corrective amendments to place the application in condition for allowance. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the method of forming a u-shaped resistive layer with a capping layer on the top and bottom surfaces that is TaN, and 100-300 angstroms thick in a three layer dielectric stack.

Conclusion
                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893